            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 1 of 19



 1 Gary W. Osborne (Bar No. 145734)
   Dominic S. Nesbitt (Bar No. 146590)
 2 OSBORNE & NESBITT LLP
   101 West Broadway, Suite 1330
 3 San Diego, California 92101
   Phone: (619) 557-0343
 4 Fax: (619) 557-0107
   gosborne@onlawllp.com
 5 dnesbitt@onlawllp.com
 6 Attorneys for Plaintiff, STEM, INC.
 7
 8                             UNITED STATES DISTRICT COURT
 9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
      STEM, INC.,                              CASE NO. 3:20-cv-02950-CRB
11    a Delaware Corporation,
12                Plaintiff,                   Assigned to Honorable Charles R. Breyer
13    vs.
                                               PLAINTIFF STEM, INC.’S NOTICE
14                                             OF MOTION AND MOTION FOR
      SCOTTSDALE INSURANCE                     PARTIAL SUMMARY JUDGMENT
15    COMPANY, an Ohio Corporation,            REGARDING THE MEASURE OF
                                               DAMAGES SCOTTSDALE OWES
16                Defendant.                   FOR BREACHING ITS DUTY TO
                                               DEFEND
17
                                               Date: August 12, 2021
18                                             Time: 10:00 a.m.
                                               CTRM: 6
19
20
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                1
                Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 2 of 19



 1                                       NOTICE OF MOTION
 2          PLEASE TAKE NOTICE that on August 12, 2021, at 10:00 a.m., or as soon
 3   thereafter as counsel may be heard before the Honorable Charles R. Breyer, in
 4   Courtroom 6 of the United States District Court, located at 450 Golden Gate Avenue,
 5   San Francisco, California, 94102, plaintiff Stem, Inc. (“Stem”) will and hereby does
 6   move the Court for partial summary judgment, pursuant to Rule 56(a) of the Federal
 7   Rules of Civil Procedure, for an order that Scottsdale Insurance Company (“Scottsdale”)
 8   is required to pay as damages for breach of the duty to defend all reasonable fees and
 9   costs that Stem has incurred to defend its three Directors and Officers (i.e., Messrs Rice,
10   Carrington and Buzby) against the 2017 Shareholder Lawsuit, including fees and costs
11   related to the defense of claims that are not even potentially covered.
12          This motion is based upon this Notice of Motion and Motion, the accompanying
13   Memorandum of Points and Authorities, Declaration of Gary W. Osborne, Request for
14   Judicial Notice, Appendix of Exhibits, Appendix of Secondary Authorities, and the
15   proposed Order filed and served concurrently herewith, as well as all pleadings and
16   papers on file in this action, and upon such other matters as may be presented to the
17   Court at the time of the hearing.
18                                     ISSUE TO BE DECIDED
19          What is the measure of damages, with respect to defense fees and costs, Scottsdale
20   owes for breaching its duty to defend triggered by the 2017 Buzby Loan Claim in the
21   2017 Shareholder Lawsuit? Specifically, under California law, is Scottsdale required to
22   pay as damages for breach of the duty to defend all reasonable fees and costs that Stem
23   has incurred to defend its three Directors and Officers (i.e., Messrs Rice, Carrington and
24   Buzby) against the 2017 Shareholder Lawsuit, including fees and costs related to the
25   defense of claims that are not even potentially covered?1
26
27          1
                To be clear, Stem is not seeking by this motion an adjudication of the specific
   amount of reasonable attorney fees and costs it has incurred to defend its three directors, its right
28 to prejudgment interest thereon, or its right to any other damages.
                                PLAINTIFF’S NOTICE OF MOTION AND MOTION
                FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                     2
             Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 3 of 19




 1                                          TABLE OF CONTENTS
 2
     I.     INTRODUCTION AND SUMMARY OF ARGUMENT. . . . . . . . . . . . . . . . . 1
 3
 4 II.      STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 5
            A.      Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 6
 7          B.      This Court Grants In Part Stem’s Motion For Partial Summary
 8                  Judgment Regarding Scottsdale’s Defense Obligations . . . . . . . . . . . . . 3
 9
            C.      Stem Is Granted Leave To File This Second Motion For Partial
10                  Summary Judgment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
11
     III.   ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
12
13          A.      A Party May Move For Partial Summary Judgment On A “Part”
14                  Of A Claim Or Defense . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

15
            B.      Pursuant To The California Supreme Court’s Decision In Buss,
16                  Scottsdale Had A Duty To Defend The “Entirety” Of The 2017
17                  Shareholder Lawsuit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

18
            C.      Scottsdale Owes As Damages What It Wrongfully Failed To
19                  Provide, i.e., The Cost Of A Complete Defense . . . . . . . . . . . . . . . . . . . 6
20
            D.      Scottsdale Has No Right To Deduct From The Damages It
21
                    Owes The Cost Of Defending Non-Covered Claims . . . . . . . . . . . . . . . 7
22
23          E.      An Insurer Should Not “Profit” From Its Breach . . . . . . . . . . . . . . . . . . 9

24
            F.      Messrs. Rice And Carrington Also Face “Potential” Liability For
25                  The 2017 Buzby Loan Claim . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
26
     IV.    CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
27
28
                              PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                 RE MEASURE OF DAMAGES - 3:20-cv-02950-CRB

                                                                i
                Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 4 of 19




 1                                          TABLE OF AUTHORITIES
 2
      Federal Cases
 3
      Electronics For Imaging, Inc. v. Atlantic Mut. Ins. Co.,
 4          2007 U.S. Dist. LEXIS 38058, (N.D. Cal. May 14, 2007) . . . . . . . . . . . . . 8, 10
 5 FMC Corp. v. Vendo Co.,
         196 F. Supp.2d 1023 (E.D. Cal. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 6
   KM Strategic Mgmt., LLC v. Am. Cas. Co. of reading, PA
 7       2016 U.S. Dist. LEXIS 98273 (C.D. Cal. July 25, 2016) . . . . . . . . . . . . . . . 6, 8
 8 Robi v. Five Platters, Inc.,
         918 F.2d 1439 (9th Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 9
   Thane International, Inc. v. Hartford Fire Ins. Co.,,
10       2009 U.S. Dist. LEXIS 13696 (C.D. Cal. Feburary 19, 2009) . . . . . . . . . . . . . 8
11 Travelers Indem. Co. v. Centex Homes,
         2014 U.S. Dist. LEXIS 105009 (E.D. Cal. July 30, 2014) . . . . . . . . . . . . . . 7, 9
12
13
      State Cases
14
      Aerojet-General Corp. v. Transport Indemnity Co.,
15          17 Cal. 4th 38 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
16 Archdale v. American Internat. Specialty Lines Ins. Co.,
         154 Cal.App.4th 449 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
17
   Aronson v. Lewis,
18       473 A.2d 805 (Del. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
19 Buss v. Superior Court,
         16 Cal.4th 35 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 5, 6, 7
20
   Cassady v. Morgan, Lewis & Bockius LLP,
21       145 Cal.App.4th 220 (2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
22 Comunale v. Traders and General Ins. Co.,
         50 Cal.2d 654 (1958) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
23
   Montrose Chem. Corp. v. Superior Court,
24       6 Cal. 4th 287 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
25 Orman v. Cullman
         974 A.2d 5 (Del. Ch. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
26
   Presley Homes v. Am. States Ins. Co.,
27       90 Cal.App.4th 571 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
28
                                 PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                    RE MEASURE OF DAMAGES - 3:20-cv-02950-CRB

                                                                ii
                 Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 5 of 19




 1 Scottsdale Ins. Co. v. MV Transp.,
          36 Cal. 4th 643 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 13
 2
   Sears Roebuck and Co. v. National Union Fire Ins. Co. of Pittsburgh, PA,
 3        340 N.J.Super. 223 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 4 State v. Pacific Indem. Co.,
          63 Cal.App.4th 1535 (1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 5
   State Farm General Ins. Co. v. Mintarsih,
 6        175 Cal.App.4th 274 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 7
 8 Federal Statues
 9 Fed. R. Civ. P. 56(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
10
11 State Statues
12 California Civil Code section 3300 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
13
14 Other
15 California Practice Guide: Insurance Litigation
         Hon. H. Walter Croskey, et al., (The Rutter Group 2020) . . . . . . . . . . . . . . . . 8
16
   California Practice Guide: Corporation
17       Hon. H. Walter Croskey, et al., (The Rutter Group 2020) . . . . . . . . . . . . . . . 13
18 1-7 New Appleman on Insurance Law Library Edition
         § 7.06, n. 39 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
19
20
21
22
23
24
25
26
27
28
                                  PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                     RE MEASURE OF DAMAGES - 3:20-cv-02950-CRB

                                                                  iii
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 6 of 19



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                 I.
 3                  INTRODUCTION AND SUMMARY OF ARGUMENT
 4         On May 3, 2021, this Court granted in part Stem’s motion for partial summary
 5   judgment regarding Scottsdale’s defense obligations. The Court ruled that “Scottsdale
 6   breached its defense obligations with respect to the 2017 Buzby Loan Claim, which was
 7   part of the underlying 2017 Shareholder Lawsuit.”
 8         The instant motion now frames for resolution the following legal issue: What
 9   damages, in the form of defense fees and costs, are owed by an insurer, such as
10   Scottsdale, held to have breached a duty to defend? As explained below, under
11   California law, an insurer that breaches its duty to defend is required to pay as damages
12   all reasonable fees and costs incurred by its insured to defend the entire underlying
13   lawsuit, including any fees and costs related to the defense of non-covered claims.
14         This issue has arisen because Scottsdale has expressed its position that it “is only
15   obligated to pay the reasonable and necessary costs to defend Buzby in connection with
16   the 2017 Buzby Loan claim.” In other words, Scottsdale is apparently of the view it only
17   owes as damages those fees and costs specifically incurred to defend the 2017 Buzby
18   Loan Claim, and that its duty to defend extends only to Mr. Buzby.
19         Scottsdale is mistaken on both counts. Any argument by Scottsdale that it is only
20   obligated to pay as damages those defense fees and costs incurred “in connection with
21   the 2017 Buzby Loan claim” is foreclosed by the California Supreme Court’s decision in
22   Buss v. Superior Court, 16 Cal.4th 35 (1997). Buss holds that in a “mixed” action, in
23   which some of the claims are at least potentially covered and others are not, an insurer
24   has a duty to defend the action “in its entirety.” Id. at 58-59 (italics in original). The
25   California Supreme Court explained, “To defend meaningfully, [the insurer] must defend
26   immediately. To defend immediately, it must defend entirely. It cannot parse the claims,
27   dividing those that are at least potentially covered from those that are not.” Id. at 59.
28
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                 1
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 7 of 19



 1         While Buss addressed the scope of defense fees owed by a defending insurer that
 2   honors its insurance contract, the California Supreme Court’s decision also legally
 3   dictates the scope of damages that an insurer must pay after breaching the duty to defend.
 4   This is true because, under California law, the general measure of contract damages is
 5   the benefit a plaintiff would have received had the defendant rendered performance as
 6   promised. In the duty-to-defend context, post-Buss, those damages are the entirety of the
 7   defense fees and costs the insured has incurred, since those are what the insurer would
 8   have had a duty to pay had it honored its contract. Simply stated, if the law requires a
 9   defending insurer to pay the entirety of the insured’s defense expenses, then an insurer
10   that breaches its duty to defend must, a fortiori, do the same. Numerous decisions
11   subsequent to Buss, as well as respected secondary authorities on insurance law, support
12   this conclusion.
13         Scottsdale’s other contention that it “is only obligated to pay the reasonable and
14   necessary costs to defend Buzby” ignores the potential liability facing Messrs. Rice and
15   Carrington, the two other Stem director defendants, with respect to the 2017 Buzby Loan
16   Claim. Indeed, this issue – namely, who faces potential liability with respect to the
17   Buzby Loan Claim – was framed by Stem’s prior motion for partial summary judgment.
18   Stem argued in support of its prior motion that “[t]he Buzby Loan Claim was ‘first made’
19   against Stem’s directors when the 2017 Shareholder Lawsuit was filed on May 12, 2017,
20   i.e., during the term of the 2016-2017 Policy.” (Underscore added.) On May 3, 2021,
21   this Court “grant[ed] Stem’s motion with respect to Scottsdale’s coverage obligations in
22   relation to the 2017 Buzby Loan Claim in the underlying 2017 Shareholder Lawsuit.”
23   As explained below in Section III. F. of this brief, the 2017 Shareholder Lawsuit plainly
24   exposes all three of Stem’s directors to at least “potential” liability for breach of
25   fiduciary duty with respect to the 2017 Buzby Loan Claim.
26         Stem respectfully requests an adjudication that Scottsdale is required to pay as
27   damages for breach of the duty to defend all reasonable fees and costs that Stem has
28   incurred to defend its three Directors and Officers (i.e., Messrs Rice, Carrington and
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                 2
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 8 of 19



 1   Buzby) against the 2017 Shareholder Lawsuit, including fees and costs related to the
 2   defense of non-covered claims.
 3                                                II.
 4                                  STATEMENT OF FACTS
 5   A.    Overview
 6         On April 29, 2020, Stem filed this insurance coverage action against Scottsdale.
 7   Stem alleges in its complaint that Scottsdale wrongfully disclaimed an obligation to
 8   defend its three directors, Messrs. Rice, Carrington and Buzby, against a lawsuit pending
 9   in the San Mateo County Superior Court entitled Stacey Reineccius, et al. v. Zeb Rice, et
10   al., and assigned Case No. 17CIV02098 (the “2017 Shareholder Lawsuit”). Declaration
11   of Gary W. Osborne (“Osborne Decl.”), ¶2.
12   B.    This Court Grants In Part Stem’s Motion For Partial Summary Judgment
13         Regarding Scottsdale’s Defense Obligations
14         On May 3, 2021, this Court “grant[ed] Stem’s motion with respect to Scottsdale’s
15   coverage obligations in relation to the 2017 Buzby Loan Claim in the underlying 2017
16   Shareholder Lawsuit.” See Court’s Order dated May 3, 2021, attached as Exhibit “C,” p.
17   0048:5-7; Osborne Decl., ¶5; and Req. for Judicial Notice. The Court ruled that
18   Scottsdale had “breached its defense obligations” with respect to the 2017 Buzby Loan
19   Claim. Exh. “C,” p. 0071:2-3. The Court noted in its Order that an issue not squarely
20   presented by the parties’ cross-motions was “the magnitude of the Loss” Scottsdale is
21   obligated to pay under its policy. Exh. “C,” p. 0068, n.7.
22   C.    Stem Is Granted Leave To File This Second Motion For Partial Summary
23         Judgment
24         The parties’ Joint Status Report, filed on May 25, 2021, reflects the parties’ sharp
25   disagreement over the measure of damages Scottsdale owes for breaching its duty to
26   defend. Stem expresses its view that “under California law, Scottsdale must reimburse
27   Stem the full amount of the defense . . . costs it has incurred, and will continue to
28   reasonably incur, to defend its directors against the ongoing 2017 Shareholder Lawsuit.”
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                 3
               Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 9 of 19



 1   See Parties’ Joint Status Report, attached as Exhibit “D,” p. 0074:18-22; Osborne Decl.,
 2   ¶6; and Req. for Judicial Notice. For its part, Scottsdale contends it “is only obligated to
 3   pay the reasonable and necessary costs to defend Buzby in connection with the 2017
 4   Buzby Loan claim.” Exh. “D,” p. 0077:13-14.
 5         Due to the magnitude of difference between the parties’ respective positions, on
 6   June 4, 2021, Stem filed a motion for administrative relief seeking leave to file a second
 7   motion for partial summary judgment. Specifically, Stem sought leave to file a second
 8   motion “regarding the legal measure of damages, in the form of defense fees and costs,
 9   that Scottsdale is obligated to pay for breaching its duty to defend.” See Stem’s Motion
10   for Administrative Relief, attached as Exhibit “E,” p. 0083:3-6; Osborne Decl., ¶7; and
11   Req. for Judicial Notice.
12         On June 14, 2021, this Court granted Stem’s motion for administrative relief,
13   ruling:
14                  Stem now requests leave to move for partial summary judgment
                    regarding the legal measure of damages. [Citation omitted.]
15                  Because that is the next logical step, the Court grants Stem’s
                    request.
16
17   See Court’s Order dated June 14, 2021, attached as Exhibit “F,” p. 0089:16-19; Osborne
18   Decl., ¶8; and Req. for Judicial Notice.
19                                               III.
20                                         ARGUMENT
21   A.    A Party May Move For Partial Summary Judgment On A “Part” Of A Claim
22         Or Defense
23         A party may move for partial summary judgment on a “part” of a claim or defense.
24   See Fed. R. Civ. P. 56(a). As such, “[s]ummary adjudication may be appropriate on
25   clearly defined, distinct issues.” FMC Corp. v. Vendo Co., 196 F. Supp.2d 1023, 1029
26   (E.D. Cal. 2002), citing Robi v. Five Platters, Inc., 918 F.2d 1439 (9th Cir. 1990). As
27   noted, the Court has granted Stem leave to file the instant motion for partial summary
28   ///
                               PLAINTIFF’S NOTICE OF MOTION AND MOTION
               FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                    4
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 10 of 19



 1   judgment addressing the measure of damages Scottsdale is required to pay under
 2   California law for breaching its duty to defend.
 3   B.    Pursuant To The California Supreme Court’s Decision In Buss, Scottsdale
 4         Had A Duty To Defend The “Entirety” Of The 2017 Shareholder Lawsuit
 5         In Buss v. Superior Court, 16 Cal.4th 35 (1997), the California Supreme Court
 6   held that in a “mixed” action, in which at least one of the claims is potentially covered
 7   and at least one of the claims is not, the insurer has a duty to defend the action“in its
 8   entirety.” Id. at 58-59 (italics in original).
 9         The California Supreme Court made clear the duty to defend a “mixed” action in
10   its entirety is not one arising out of contract: the insurer “has a duty to defend as to the
11   claim[] that [is] at least potentially covered, having been paid premiums by the insured
12   therefor, but does not have a duty to defend as to [the claim] that [is] not, not having
13   been paid therefor.” Buss, supra, 16 Cal.4th at 48. Rather, the Court held, the duty to
14   defend an entire “mixed” action is a duty “imposed by law” in support of the policy: “To
15   defend meaningfully, [it] must defend immediately. [Citation.] To defend immediately,
16   it must defend entirely.” Id. at 48-49; see also State Farm General Ins. Co. v. Mintarsih,
17   175 Cal.App.4th 274, 284-286 (2009) (explaining that Buss distinguished between a
18   “contractual” duty to defend, which applies to the claims that are “at least potentially
19   covered,” and an “implied in law” duty to defend, which applies to all other claims in the
20   underlying suit if at least one claim is potentially covered); see also Presley Homes v.
21   Am. States Ins. Co., 90 Cal.App.4th 571, 576 (2001) (“an insurer’s duty to defend the
22   entire action is based on public policy, not the terms of the parties’ contract.”).
23         The policy triggered by the 2017 Buzby Loan Claim, i.e., the 2016-2017 Policy,
24 includes an express “duty to defend.” See 2016-2017 Policy, attached as Exhibit “G,” p.
25 0108 (“It shall be the duty of the Insurer and not the duty of the Insureds to defend any
26 Claim.”); Osborne Decl., ¶9. Accordingly, had Scottsdale discharged its “duty to
27 / / /
28 / / /
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                5
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 11 of 19



 1 defend,” it would have been obligated by California law to defend the entire 2017
 2 Shareholder Lawsuit.2
 3 C.       Scottsdale Owes As Damages What It Wrongfully Failed To Provide,
 4          i.e., The Cost Of A Complete Defense
 5         Under California Civil Code section 3300, the measure of damages for the breach
 6 of an obligation arising from contract “is the amount which will compensate the party
 7 aggrieved for all the detriment proximately caused thereby, or which, in the ordinary
 8 course of things, would be likely to result therefrom.” The theory behind allowing for
 9 damages in contract law is that the injured party should receive, as nearly as possible, the
10 equivalent of the benefits of the contract as he or she would have received had
11 performance been rendered as promised. See Archdale v. American Internat. Specialty
12 Lines Ins. Co., 154 Cal.App.4th 449, 469 (2007).
13         As discussed, if Scottsdale had performed its duty to defend, triggered by the 2017
14 Buzby Loan Claim in the 2017 Shareholder Lawsuit, it would have been obligated under
15 California law to provide Stem’s directors with a complete defense of the 2017
16 Shareholder Lawsuit. See Buss, supra, 16 Cal.4th at 58-59 (holding that in a “mixed”
17 action, i.e., involving both covered and non-covered claims, the insurer has a duty to
18 defend the action “in its entirety”) (italics in original). Accordingly, as a matter of basic
19 contract law, Scottsdale must now pay as damages for breaching its duty to defend what
20 it wrongfully failed to provide, i.e., the cost of a complete defense, including the defense
21 of any non-covered claims. See, e.g., KM Strategic Mgmt., LLC v. Am. Cas. Co. of
22
           2
                   Scottsdale’s 2016-2017 Policy includes an “Allocation” endorsement that requires
23 Scottsdale to pay one hundred percent of “Costs, Charges and Expenses” where a claim includes
   both covered and uncovered matters. Exh. “G,” p. 0110. This provision may constitute a
24 coverage enhancement in those states that do not require insurers with a “duty to defend” to
     provide the complete defense of a “mixed” action. See, e.g., Sears Roebuck and Co. v. National
25 Union Fire Ins. Co. of Pittsburgh, PA, 340 N.J.Super. 223, 242 (2001) (applying New Jersey
   law). In California, however, insurers are already prohibited by law from allocating defense
26 costs in the discharge of a “duty to defend.” See Buss, supra,16 Cal.4th at 58-59; see also
     Aerojet-General Corp. v. Transport Indemnity Co., 17 Cal.4th 38, 60 (1997) (“[T]his analysis
27 applies . . . not only between claims but also between parts of a single claim.”) (italics in
   original). Accordingly, Scottsdale’s “Allocation” endorsement is consistent with California law
28 governing the scope of an insurer’s duty to defend.
                               PLAINTIFF’S NOTICE OF MOTION AND MOTION
               FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                   6
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 12 of 19



 1 Reading, PA, 2016 U.S. Dist. LEXIS 98273, **20-21 (C.D. Cal. July 25, 2016) (“having
 2 breached its duty to defend, American Casualty is required, as a matter of law, to pay as
 3 damages all reasonable and necessary fees and costs that plaintiffs incurred to defend
 4 against [the underlying actions], including any fees and costs related to the defense of
 5 claims for which there was not even a potential for coverage.”) (underscore added).
 6 D.      Scottsdale Has No Right To Deduct From The Damages It Owes The Cost Of
 7         Defending Non-Covered Claims
 8          In Buss, the California Supreme Court held that an insurer that fulfills its
 9 immediate duty to defend, and reserves a right to seek reimbursement, may later seek
10 “restitution” from the insured of any fees and costs that were solely attributable to
11 defending claims not potentially covered by its policy. Buss, supra, 16 Cal.4th at 50-53;
12 see also Scottsdale Ins. Co. v. MV Transportation, 36 Cal.4th 643, 659 (2005) (“where
13 the insurer, acting under a reservation of rights, has prophylactically financed the defense
14 of claims as to which it owed no duty of defense, it is entitled to restitution.”) (underscore
15 added).
16         However, a breaching insurer, such as Scottsdale in this case, does not have any
17 such right to “restitution.” It does not have such a right because it neither discharged its
18 immediate duty to defend, nor reserved any right to seek reimbursement, nor made any
19 payment of defense costs. In short, a breaching insurer will have satisfied none of the
20 elements of a restitution claim. See Travelers Indem. Co. v. Centex Homes, 2014 U.S.
21 Dist. LEXIS 105009, **6-7 (E.D. Cal. July 30, 2014) (“To state a claim for equitable
22 reimbursement, Plaintiffs must plead that (1) they agreed to immediately defend
23 Defendant in the Chang action in its entirety; (2) they paid money to defend claims
24 against Defendant ‘that are not even potentially covered’ under the insurance policies;
25 and (3) they reserved their right to seek reimbursement.”).
26         Accordingly, California decisions subsequent to Buss have made clear that
27 breaching insurers must pay as damages the entirety of the reasonable fees and costs their
28 insureds incurred, and have no right to deduct the costs of defending non-covered claims.
                             PLAINTIFF’S NOTICE OF MOTION AND MOTION
             FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                 7
           Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 13 of 19



 1 See, e.g., Electronics For Imaging, Inc. v. Atlantic Mut. Ins. Co., 2007 U.S. Dist. LEXIS
 2 38058, *7 (N.D. Cal. May 14, 2007) (Judge Breyer) (“As defendant did not provide
 3 plaintiff with a defense, defendant is liable for plaintiff’s costs and fees incurred in
 4 defending the underlying action, including those fees and costs incurred in defending
 5 claims that are not even potentially covered.”) (underscore added); Thane International,
 6 Inc. v. Hartford Fire Ins. Co., 2009 U.S. Dist. LEXIS 13696, *16 (C.D. Cal. February 19,
 7 2009) (“‘[The insurer’s] argument that its duty to defend should be apportioned with its
 8 insured . . . is contrary to California law.’”), quoting State v. Pacific Indem. Co., 63
 9 Cal.App.4th 1535, 1548 (1998); Cassady v. Morgan, Lewis & Bockius LLP, 145
10 Cal.App.4th 220, 236 (2006) (“When an insurer refuses to defend an action in which a
11 potential for coverage exists, the insured may recover defense costs, including attorney’s
12 fees allocable to the defense of noncovered claims, unless the insurer can prove they were
13 unreasonable or unnecessary.”) (italics in original; underscore added); KM Strategic,
14 supra, 2016 U.S. Dist. LEXIS 98273, **20-21 (“having breached its duty to defend,
15 American Casualty is required, as a matter of law, to pay as damages all reasonable and
16 necessary fees and costs that plaintiffs incurred to defend against [the underlying
17 actions], including any fees and costs related to the defense of claims for which there was
18 not even a potential for coverage.”) (underscore added).
19         The authors of California’s leading treatise on insurance law are in agreement that
20 a breaching insurer owes as damages the entirety of the reasonable defense costs incurred
21 by the insured:
22                H.    Damages for Breach of Duty to Defend
23                                             ***
                Includes defense costs allocable to noncovered claims: The
24              insured may recover its defense costs, including attorney fees
                allocable to the defense of noncovered claims (because the
25              insurer’s duty to defend extends to all claims if any claim is
26              potentially covered, see ¶ 7:629) unless the insurer can prove such
                fees were unreasonable or unnecessary.
27   Hon. H. Walter Croskey, et al., CALIFORNIA PRACTICE GUIDE: INSURANCE LITIGATION
28 § 7:691.15 (The Rutter Group 2020); see also id. at § 12:652 (“By refusing to provide a
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                8
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 14 of 19



 1 defense, the insurer becomes liable for defense costs incurred by the insured allocable to
 2 claims not even potentially covered under the policy.”) (italics in original) (attached to
 3 the Appendix of Secondary Authorities as Exhibits 1 and 2).
 4         This rule has also been acknowledged by insurance law authorities outside of
 5 California. See, e.g., 1-7 New Appleman on Insurance Law (Library ed.) § 7.06,
 6 n. 39 (“Based on [the Buss] rationale, in California, at least, the policyholder’s recovery
 7 where the insurer does not defend should include reasonable and necessary fees and
 8 expenses to defend against claims within the underlying suit that are not potentially
 9 covered.”) (attached to the Appendix of Secondary Authorities as Exhibit 3).
10 E.      An Insurer Should Not “Profit” From Its Breach
11         As the aforementioned authorities make clear, post-Buss, a breaching insurer has
12 no right to deduct from the damages it must pay the cost of defending non-covered
13 claims. Instead, a breaching insurer must pay in damages what a defending insurer is
14 required by law to pay, namely, the cost of a complete defense. Furthermore, having
15 defaulted on its immediate defense obligation, and having therefore failed to reserve any
16 right to seek reimbursement, a breaching insurer does not possess any right to
17 “restitution.” See Travelers Indem., supra, 2014 U.S. Dist. LEXIS 105009, **6-7.
18 Simply put, restitution is an equitable right the law affords to a defending insurer that
19 immediately discharges its duty to defend under reservation; it is not a right the law
20 affords to an insurer ordered to pay damages for breaching its duty to defend.
21         Scottsdale’s argument – that it only has to pay as damages those defense costs
22 incurred by Stem to defend the 2017 Buzby Loan Claim – would, in essence, carve out an
23 exception to the Buss rule for breaching insurers. Only insurers that honor their duty to
24 defend must provide a complete defense, while breaching insurers are excused. Such a
25 rule would actually create an incentive for insurers to breach the duty to defend. See
26 Comunale v. Traders and General Ins. Co., 50 Cal.2d 654, 660 (1958) (An insurer
27 “should not be permitted to profit by its own wrong.”).
28 / / /
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                9
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 15 of 19



 1         This Court addressed and rejected a similar argument made by a breaching insurer
 2 in Electronics For Imaging, supra. In that case, this Court noted that the insurer’s
 3 position would serve only as a temptation for insurers to disclaim a duty to defend:
 4               Here, defendant advocates for a rule that would give an insurer a
                 disincentive to provide a defense; regardless of whether the
 5               insurer provides a defense, the insurer would not be liable for
                 those costs that it proves were incurred solely in defense of
 6               non-covered claims. It is unsurprising that defendant does not cite
 7               a single case that allows for such a “deduction” in damages where
                 the insurer refused to provide a defense at all.
 8   2007 U.S. Dist. LEXIS 38058, **5-6.
 9 F.      Messrs. Rice and Carrington Also Face “Potential” Liability For The 2017
10         Buzby Loan Claim
11         Scottsdale’s contention that it “is only obligated to pay the reasonable and
12 necessary costs to defend Buzby” is also unavailing. As discussed below, all three of
13 Stem’s directors are broadly accused by the underlying shareholder plaintiffs of being
14 “conflicted,” and of not comprising an “independent board,” with respect to “each act and
15 omission” described in their underlying complaint, i.e., including Stem’s loan transaction
16 with Mr. Buzby.
17         In its motion for partial summary judgment regarding Scottsdale’s duty to defend,
18 Stem averred that the 2017 Buzby Loan Claim is a claim made against all three of its
19 directors:
20                Stem submits that under subsection a. of the definition of
                  “Claim,” the 2017 Shareholder Lawsuit asserts two separate and
21                unrelated “Claims” against Stem’s directors. One being a
                  “written demand . . . for monetary damages” in connection with
22                the 2013 Series B Financing (the “Series B Financing Claim”),
23                and the other being a “written demand . . . for monetary damages”
                  in connection with the 2017 Buzby Loan (the “Buzby Loan
24                Claim”).

25 Exh. “B,” p. 0036:3-8 (italics in original; underscore added).
26 / / /
27 / / /
28 / / /
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                10
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 16 of 19



 1         Stem also averred that:
 2                 The Buzby Loan Claim was “first made” against Stem’s directors
                   when the 2017 Shareholder Lawsuit was filed on May 12, 2017,
 3                 i.e., during the term of the 2016-2017 Policy.
 4 Exh. “B,” p. 0037:12-16 (underscore added).
 5         On May 3, 2021, this Court “grant[ed] Stem’s motion with respect to Scottsdale’s
 6 coverage obligations in relation to the 2017 Buzby Loan Claim in the underlying 2017
 7 Shareholder Lawsuit.” See Exh. “C,” p. 0048:5-7. The Court ruled that Scottsdale had
 8 “breached its defense obligations” with respect to the 2017 Buzby Loan Claim. Exh.“C,”
 9 p. 0071:1-3.
10         Messrs. Rice and Carrington’s “potential” liability for the 2017 loan transaction, as
11 well as Mr. Buzby’s, is apparent on the face of the underlying complaint. Paragraph 79
12 of the original underlying complaint describes a short-term loan of $1.5 million that Mr.
13 Buzby extended to Stem in 2017, that was allegedly repaid by Stem one month later with
14 cash and stock worth over $2 million. The clear implication is that the loan’s repayment
15 terms were exorbitant or otherwise disadvantageous to Stem. This loan transaction is
16 alleged to have constituted “self dealing” on Mr. Buzby’s part, amounting to a “separate”
17 breach of his fiduciary duty to the underlying shareholder plaintiffs.3
18          For their part, Messrs. Rice and Carrington are broadly accused in the original
19 underlying complaint of being conflicted, and of not comprising an independent board, in
20 connection with “each act and omission described herein,” which includes the allegedly
21 improper loan transaction described at paragraph 79. Specifically, at paragraph 85, the
22 underlying shareholder plaintiffs allege as follows:
23                 At all relevant times hereto, and in connection with each act and
                   omission described herein, Defendants Buzby, Carrington, and
24                 Rice by their own admission were conflicted, did not comprise an
                   independent board, and took no steps to mitigate their conflict of
25                 interest.
26 See Exh. “A,” p. 0015, ¶85.
27
           3
                   See Stephen A. Solomon v. Armstrong, 747 A.2d 1098, 1113 n.36 (Del. Ch. 1999)
28 (“Self-dealing claims may properly be seen as a subset of breach of loyalty claims.”).
                               PLAINTIFF’S NOTICE OF MOTION AND MOTION
               FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                   11
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 17 of 19



 1         The original underlying complaint continues at paragraph 94 by expressly
 2 incorporating into the Count for Breach of Fiduciary Duty “the allegations stated in the
 3 preceding paragraphs of this Complaint as if fully set forth herein.” Exh. “A,” p. 0016,
 4 ¶94. This includes paragraph 79’s allegations concerning Stem’s loan transaction with
 5 Mr. Buzby, as well as paragraph 85’s allegations that the board was “conflicted” and did
 6 not comprise an “independent board” with respect to “each act and omission described
 7 herein.” It is then alleged that Messrs. Rice, Carrington and Buzby breached their
 8 fiduciary duties of loyalty, care and good faith resulting in the plaintiffs suffering
 9 damages in an amount to be determined at trial. See Exh. “A,” pp. 0016-17, ¶¶95-99.4
10         In the underlying lawsuit, the parties dispute which state’s law should apply.
11 Stem’s directors contend Delaware law applies, while the underlying shareholder
12 plaintiffs argue for application of California law. See Underlying Court’s Order filed on
13 June 29, 2021, attached as Exhibit “H,” p. 0139:9-22; Osborne Decl., ¶10; Req. for
14 Judicial Notice. Under either state’s law, however, Messrs. Rice and Carrington, who
15 allegedly were “conflicted” and did not comprise an “independent board” in connection
16 with the repayment terms of Mr. Buzby’s $1.5 million short-term loan to Stem, face
17 potential liability if those terms were exorbitant or otherwise disadvantageous to the
18 company. Under Delaware law, the protection of the business judgment rule “can only
19 be claimed by disinterested directors whose conduct otherwise meets the tests of business
20 judgment.” See Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984) (underscore added);
21 see also Orman v. Cullman, 794 A.2d 5, 25 n.50 (Del. Ch. 2002) (“‘Independence’ does
22 not involve a question of whether the challenged director derives a benefit from the
23 transaction that is not generally shared with the other shareholders. Rather, it involves an
24 inquiry into whether the director’s decision resulted from that director being controlled
25
26         4
                 Stem’s directors deny any allegation they were conflicted with respect to any of
   the transactions described in the underlying complaint, including the 2017 loan transaction
27 between Stem and Mr. Buzby. The allegation has been made, however, and Scottsdale’s 2016-
   2017 Policy promises to defend even allegations that are “groundless, false or fraudulent.” Exh.
28 “G,” p. 0108.
                               PLAINTIFF’S NOTICE OF MOTION AND MOTION
               FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                   12
            Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 18 of 19



 1 by another.”) (italics in original). Similarly, under California law, a director faces
 2 liability if he or she lacks independence with respect to a co-director’s self-interested
 3 transaction with the company. See C. Hugh Friedman, et al., CALIFORNIA PRACTICE
 4 GUIDE: CORPORATIONS § 6:245.3 (The Rutter Group 2020) (“To be protected by the
 5 business judgment rule, directors’ decisions must be “disinterested and independent – i.e.,
 6 made without self-interest or undue influence of others.”) (attached to the Appendix of
 7 Secondary Authorities as Exhibit 4).
 8         In sum, it may be fairly inferred from the allegations at paragraphs 79, 85 and
 9 94-99 of the original underlying complaint, and the cited Delaware and California
10 authorities, that Messrs. Rice and Carrington as allegedly “conflicted” directors face at
11 least “potential” liability with respect to the allegedly disadvantageous loan transaction
12 entered into between Stem and their co-director Mr. Buzby. See Scottsdale Ins. Co. v.
13 MV Transp., supra, 36 Cal.4th at 655 (“If any facts stated or fairly inferable in the
14 complaint, or otherwise known or discovered by the insurer, suggest a claim potentially
15 covered by the policy, the insurer’s duty to defend arises and is not extinguished until the
16 insurer negates all facts suggesting potential coverage.”); see also Montrose Chem. Corp.
17 v. Superior Court, 6 Cal.4th 287, 300 (1993) (duty to defend will only be excused if a
18 claim “can by no conceivable theory raise a single issue which could bring it within the
19 policy coverage.” [citation and internal quotes omitted]) (italics in original).
20         Accordingly, any suggestion by Scottsdale that it does not owe as damages fees
21 and costs incurred in connection with the defense of Messrs. Rice and Carrington should
22 be rejected.
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                13
           Case 3:20-cv-02950-CRB Document 58 Filed 07/08/21 Page 19 of 19



 1                                             IV.
 2                                       CONCLUSION
 3        Stem respectfully requests an adjudication that Scottsdale is required to pay as
 4 damages for breach of the duty to defend all reasonable fees and costs that Stem has
 5 incurred to defend its three Directors and Officers (i.e., Messrs Rice, Carrington and
 6 Buzby) against the 2017 Shareholder Lawsuit, including fees and costs related to the
 7 defense of claims that are not even potentially covered.
 8
 9 DATED: July 8, 2021                     OSBORNE & NESBITT LLP
10
11                                         By: /s/Gary W. Osborne
                                                  Gary W. Osborne
12                                                Attorney for Plaintiff, STEM, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION
            FOR PARTIAL SUMMARY JUDGMENT RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                14
